Citation Nr: 1217248	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-35 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's claim was initially denied by the Board in July 2008.  He appealed to the Veterans Claims Court.  In April 2009, the Court granted a Joint Motion for Remand, vacating the July 2008 denial and remanding the issue to the Board for additional development.  The claim was remanded by the Board in June 2010 for further development.  

Although the Veteran initially filed a claim for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Further, evidence has been submitted to the file since the Supplemental Statement of the Case (SSOC) issued in December 2011.  However, in January 2012, the Veteran waived RO consideration of the evidence in the first instance.  

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  An in-service stressor has not been verified.

3.  PTSD was not manifest in service and is not otherwise attributable to service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App 128 (1997).  

If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

After all the evidence is assembled, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was aircraft maintenance specialist.  His decorations, medals, badges, citations and campaign ribbons include the National Defense Service Medal and Air Force Good Conduct Medal.  Although some VA outpatient treatment records report that he served in combat and he has asserted that he received hazardous pay which was only available to personnel in a combat zone; he has not asserted that he engaged with combat.  Furthermore, his records do not reflect combat participation.  

VA's Office of General Counsel has defined the phrase "engaged in combat with the enemy" to mean that a veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The fact that he served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.  For the reasons stated, the Board finds that the Veteran did not participate in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply and his claimed stressors require corroborative evidence.

The Veteran has appealed the denial of service connection for PTSD.  After review of the record, the Board finds that the evidence does not support the claim.  

In this regard, the Board notes that the Veteran has been diagnosed with PTSD in accordance with VA regulations.  Moreover, a VA examiner has opined that the PTSD symptoms appeared to be related to service in Vietnam and exposure to dead bodies.  To the end, during his January 2005 VA examination, he was seen for radical mood swings.  It was stated that while he was not involved in combat directly, he stacked boxes of dead bodies.  

Per the Veteran, he vividly remembered the images of the boxes which continued to upset him.  He also expressed having guilt because he did not engage in combat while other people did so.  He had no prior mental history with the exception of brief marital counseling during one of his failed marriages.  

According to the VA examiner, although he was not in combat, the Veteran had some degree of interaction with stacks of dead bodies which appeared to have imprinted him adversely.  The VA examiner believed that if such was the case that the Veteran was exposed to dead bodies, the Veteran could minimally meet the first criteria required for a PTSD diagnosis.  The VA examiner stated that the PTSD symptoms appeared to be associated with service in Vietnam and exposure to dead bodies.  

The Veteran expressed in November 2005 that his PTSD was diagnosed during service.  He related that while assigned in Hawaii he was required to be ready 24 hours a day and any launch of the aircraft reflected a severe situation.  

Via various statements the Veteran has reported PTSD stressors of: (1) from May 1971 to November 1971, he was sent to Thailand to pick up boxes which he was told contained dead bodies; (2) around September 1972, while flying over South Vietnam they had to descend about 10,000 ft and about 20 minutes after leveling off they were fired at but the navigator fired a phosphorus flare out of the sextant hole while they climbed back to 20000 ft and they were missed (at that time he was stationed with the 15th Organizational Maintenance Squadron, Hickam AFB, Hawaii assigned to the Blue Eagle Flying Command Post Crew Chief on Aircraft 007); and (3) in late 1972/early 1973, he was involved in a secret Central Intelligence Agency (CIA) mission in Laos which involved insertion and recovery of a special operations team, per the Veteran they flew on a C-123 aircraft and he stayed on the aircraft while the others went into the jungle.  

Although the record shows that the Veteran has been diagnosed with PTSD and his diagnosis has been linked to one his reported in service stressors, the Board finds that service connection is not warranted as the claimed stressors remain unverified.  

In attempt to verify the Veteran's stressors, the Air Force Historical Research Agency (RSA) and the US SOCOM historian were contacted.  Both were unable to verify the stressors.  In March 2011, RSA related that the stressor of picking up dead bodies appeared to be false as all SEA human remains were processed at Tan Son Nhut Air Base, Republic of Vietnam, U.S. Army Mortuary prior to shipment back to the U.S.  However, they stated that such did not rule out the possibility that what he saw were empty human remain containers being shipped to another location.  

Regarding the stressor of being fired at while flying over South Vietnam, RSA found that such also appeared false as crew chiefs did not fly on operational missions on KC-135s and there was no enemy surface to air missiles in South Vietnam.  

Also, RSA found that the stressor of accompanying Air America personnel in C-123 aircraft into Laos could not be confirmed by documents as Air America was not an USAF unit.  However, it was questioned whether 150 MS personnel went on temporary duty assignment to Air Base NKP.  

In July 2011, the U. S. Army and Joint Services Records Research Center (JSRRC) Coordinator made a formal finding of lack of information required to corroborate the stressors associated with the claim.  It was found that the information required to corroborate the stressful events incurred by the Veteran was insufficient to allow for a meaningful search. 

Per the July 2011 memorandum, the Veteran's entire personnel file was obtained and associated with the record; however, those records did not show the temporary duty assignments claimed.  Moreover, it was noted that documentation was requested from the RSA and JSRRC but a negative response was received from RSA in March 2011 and JSRRC in June 2011.  

On these facts, the Board concludes that there is no verified or verifiable stressor to support the claim.  The Board has considered the Veteran's statements regarding the alleged in service events.  However, the Board is not required to accept a veteran's uncorroborated accounts of his active duty experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Although the RO has made repeated requests for more specific information from the Veteran, he has not provided VA with sufficient information to conduct a meaningful search as determined by JSRRC in July 2011.  

Furthermore, the Board finds that the details that the Veteran provided by regarding his in service stressors have been inconsistent with his personnel records and unit histories, and therefore are not credible.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Veteran reported that while in Thailand he handled boxes which contained dead bodies; however, the historical record reveals that it was impossible for him to have actually handled boxes of dead bodies as he allege.  He also alleges being fired at while flying over South Vietnam but again a review of unit histories reveals that the crew chiefs did not fly operational missions as he allege and there was no enemy surface to air missiles in South Vietnam.  

While we find that the Veteran is competent to report his experiences in service, we find his statements are not credible in light of his personnel records which fail to show the temporary duty assignments that he alleges and the unit records which dispute his claim of being fired upon during service.  As the stressors are in clear conflict with the more probative evidence of record i.e. the unit histories and personnel records, we find him not credible in this regard.  

The Veteran has indicated that further development is needed to verify his stressors to include a request for records from the CIA.  The Board disagrees.  As the Veteran has been found to be an inaccurate historian and not credible, and the record does not present a basis for VA to make additional attempts to independently corroborate the reported stressors, the Board finds that any further efforts would be futile.  See 38 C.F.R. § 3.159 (c)(2).  

To the extent that the January 2005 VA examiner found that the Veteran's PTSD symptoms appeared to be associated with his service in Vietnam and his exposure to dead bodies.  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Although the VA examiner found that the Veteran's PTSD symptoms appeared to be associated with his service in Vietnam and his exposure to dead bodies, the record is devoid of a showing that he served in Vietnam and/or that he was exposed to dead bodies.  Even if the Board accepts that the boxes that he reportedly carried in Thailand were empty human remain containers, such only shows that he carried boxes that once contained dead bodies.  Actual exposure to dead bodies is not shown by the record.  

As already discussed in detail above, the Board finds that the Veteran's recollection of service events not credible.  Thus, any medical opinion based solely on his unsubstantiated or false self-reported history is of no probative value and is rejected by the Board.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  


The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide.  See Wilson v. Derwinski, 2 Vet. App. 614   (1992).  The Board finds in this instance that the VA examiner's diagnosis of PTSD based on the Veteran's unsubstantiated stressor and undocumented service in Vietnam is not probative. 

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, on this basis, his claim must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2006 prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, with respect to the Dingess requirements, he was also given notice of what type of information and evidence he needed to substantiate his claim at that time.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Next, an adequate VA examination pertinent to the issue on appeal was conducted in January 2005.  The examination was adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

The Board notes that this case was remanded in June 2010 with the directive to attempt to verify the Veteran's claimed stressors.  As addressed above, this development by conducted by the RO.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.  


REMAND

The Veteran has reported emotional and mental problems dating back to his time in service.  Service records show that although he received favorable performance evaluations throughout service, in a January 1975 service evaluation it was related that the Veteran tried to do too much with not enough time and that when the task was not done as directed, it resulted in great depression which resulted in the Veteran becoming an excessively nervous person.  

During his January 2005 VA examination, the Veteran was diagnosed with depression.  The VA examiner expressed that that while the Veteran denied psychiatric problems during his formative years he had some mild acting out problems as well as problems with authority dating back to high school.  While he had a number of attitudinal and behavior problems, and conflicts with his superiors, the VA examiner stated that such problems appeared to resemble the problems that he has had during his entire adult life with both his marital partners and employers/supervisors.  

The VA examiner related the above to point out that the Veteran probably suffered from some rather significant personality difficulties and maladaptive ways of relating that were long standing and probably preceded his enlistment into service.  The VA examiner stated that his depressive symptoms did not appear to be related to his service.  

In June 2005, the Veteran was diagnosed with mood disorder.  In August 2005, it was stated that he had medical limitations of the shoulders, right inguinal hernia, fibromyalgia, arthritis and enlarged prostate, and that his depression was secondary to his medical limitations and financial stress.  When treated in April 2006, he expressed that he developed a number of mental and emotional problems when he went through a difficult divorce in 1997; however, he also related that he had problems all his life dating back to his time in service.  Dysthymic disorder, d/o was diagnosed in June 2008 and anxiety disorder was diagnosed in July 2009.  

Per one of the the Veteran's ex-wives in a December 2011 statement, the Veteran went to Bangkok for an extended period of time in late 1973 and when he returned she noticed over time that he had changed.  Over the next several months, she expressed that the Veteran was withdrawn, argumentative, controlling, paranoid, angry, abusive, and she perceived him to be a threat to her safety.  She related that he never turned back into the person that she married and that they subsequently divorced.   

The record indicates that the Veteran has been diagnosed with several psychiatric disorders to include depression, mood disorder and anxiety disorder.  While a VA examiner has found that his depressive symptoms were not likely related to service, an examination has not been conducted to determine the etiology of the other psychiatric diagnoses of record.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) Establishes that the appellant suffered an event, injury or disease in service; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

With respect to the third factor above, the U.S. Court of Appeals for Veteran's Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the evidence shows a current disability and a report of symptomatology in service.  In light of the Veteran's statements, the January 1975 performance evaluation and lay statement of record, the Board finds that an examination and opinion is needed before the issue of service connection can be decided.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Nashville for the period from December 2011 to the present.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorders other than PTSD.  The claims file must be made available to the examiner for review.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis (es).  

If a psychiatric disorder(s) other than PTSD is diagnosed, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent) that any currently present diagnosed psychiatric disorder other than PTSD is related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3.  Thereafter, readjudicate the claim on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


